DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC § 101
	Claims 1-11 do not recite an abstract idea.  The claims are close to the fundamental economic practice of wagering, which is an abstract idea, but it does not actually recite wagering.  In addition, the animation display and the geometric symbol display provide improvements to the computer system.  By either Prong One or Prong Two of the current guidelines, Pathway B leads to patent eligibility.
	Claims 12-17 do not recite an abstract idea.  The claims are close to the fundamental economic practice of wagering and has many “determine” steps that could be mental steps, which are abstract ideas, but it does not actually recite wagering and recites a specific display.  By Prong One of the current guidelines, Pathway B leads to patent eligibility.
	Claims 18-20 do not recite an abstract idea.  The claims are close to the fundamental economic practice of wagering, which is an abstract idea, but it does not actually recite wagering.  In addition, the animation display and the geometric symbol display provide improvements to the computer system.  By either Prong One or Prong Two of the current guidelines, Pathway B leads to patent eligibility.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Berman et al. (US PG pub 2015/0170462).
	Berman et al. shows
  	An interactive electronic gaming machine configured to receive and interpret an input from a user to implement a reel game that includes special regions (see figure 2B, there are “special regions” of a 2x2 square and a 1x2 rectangle), comprising: 
a display
 for presenting a plurality of symbol display positions configured on the display in a geometric shape (figure 2, the square, for example) comprising a special region that includes two or more symbol display positions (See figure 2A, see the region with the 4 shaded-7s) that are configured to assign a multiplier (the multiplier is currently 1 in figure 2A.  The multiplier will increase in embodiments discussed below.) to one or more symbols within symbol display positions of the special region and 
for presenting a plurality of symbol reels spinnable to display symbols at the symbol display positions; (figure 2A)

a game controller (computing arrangement 1300) configured to: 

present one of a symbol or a blank in each of the symbol display positions following stop of the symbol reels;  (figure 2A)
present like symbols located in clusters of the symbol display positions; (Figure 2A, the 4 shaded-7s are in a cluster.)
display an animation to create a combined symbol display region including the symbol display positions having like symbols in each cluster; and (The transition from figure 2A to 2B shows the “animation” of converting the 4 shaded-7s into a Giant shaded-7.)
present a payout based on the clusters. 
(Paragraph [0039], “In FIG. 2A, the outcome of a first gaming event”  The payout is included in the gaming event.)
(Paragraph [0038], “FIGS. 2A and 2B are detail diagrams of a game display showing the formation of multi-reels symbols for use in a subsequent game”  The payout is included in the gaming event.)






wherein the game controller is further configured to: 
remove each like symbol from each symbol display position in the combined symbol display region;  and insert a single symbol in the combined symbol display region different from the like symbols. (The transition from figure 2A to 2B shows the “animation” of converting the 4 shaded-7s into a Giant shaded-7.)
 
	In regards to claim 3,
wherein the game controller is further configured to assign a multiplier to the single symbol of the combined symbol display region. (the multiplier is currently 1.  The multiplier will increase in embodiments discussed below.)
 
	In regards to claim 4,
wherein the game controller is further configured to assign the multiplier to the single symbol of the combined symbol display position based at least on a number of symbol display positions included in the combined symbol display position. (the multiplier is currently 1.  The 1 is the combined product of the 4 combined display symbols 1x1x1x1.)

 	In regards to claim 5,
wherein game controller is further configured to assign one or more multipliers to each symbol of each symbol display positions. (the multiplier is currently 1.  The multiplier will increase in embodiments discussed below.)

wherein a plurality of adjacent symbol display positions within the combined symbol display region comprise a first symbol type following stop of the symbol reels. (4 shaded-7s)
 
In regards to claim 7,
wherein the like symbols occupy adjacent symbol display positions. (Figure 2A)
 
	In regards to claim 8,
wherein the combined symbol display region is defined by borders of the adjacent symbol display positions. (Figure 2B)
 
	In regards to claim 9,
wherein the game controller is further configured to: spin and stop the symbol reels in response to a second user input;  present one of a symbol or a blank in each of the symbol display positions following a second stop of the symbol reels;  determine like symbols located in symbol display positions adjacent the combined symbol display region following the second stop of the symbol reels;  and expand the combined symbol display region to include the adjacent symbol display positions having like symbols. (Figures 8A & B)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Berman et al. (US PG pub 2015/0170462) in view of Guinn et al. (US PG pub 2013/0122988).
Berman et al., as applied above, shows all of the limitations of the claims except for specifying wherein the symbol reels are configured to spin in a plurality of directions including top to bottom, bottom to top, left to right, right to left, inward to outward, or outward to inward or a first set of symbol reels to spin in a different direction than spinning of a second set of symbol reels.

In regards to claims 17 and 20, Berman et al. further shows
 	wherein the like symbols correspond to a first multiplier or first value and the single symbol corresponds to a second multiplier or a second value. (figures 11A-C)
 
Guinn et al. teaches, figure 13, a plurality of symbol reels comprises a first set of symbol reels and a second set of symbol reels, the game controller is further configured to spin the first set of symbol reels in a different direction than the second set of symbol reels and wherein the symbol reels are configured to spin in a plurality of directions 
Based on the teaching of Guinn et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Berman et al. invention to incorporate a plurality of symbol reels comprises a first set of symbol reels and a second set of symbol reels, the game controller is further configured to spin the first set of symbol reels in a different direction than the second set of symbol reels and wherein the symbol reels are configured to spin in a plurality of directions including top to bottom, bottom to top, left to right, right to left, inward to outward, or outward to inward as taught by figure 13 of Guinn et al. in order to increase the excitement and entertainment compared to the competition of other gaming machines (from the Guinn et al. background).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,810,828 in view of Berman et al. .
Berman et al. teaches these details as applied in the above art rejection.
It would have been obvious in view of the Berman et al. teaching to modify the parent application invention to incorporate other embodiments in a gaming environment in order to keep the machines interesting.

Allowable Subject Matter
Claims 10 and 13-14 are objected to for being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 and 13-14 are also rejected under nonstatutory double patenting, but would be allowable if an approved TD was filed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 10 and 13 recite detailed features of the invention which are not shown or taught or properly combinable by the prior art.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778.  The examiner can normally be reached on Monday - Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A CUFF/Primary Examiner, Art Unit 3715